PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/304,587
Filing Date: 17 Oct 2016
Appellant(s): CATTARUZZI et al.



__________________
Lindsay S. Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021.

(1) Grounds of rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant’s argument on page 5, on how the rocker device (81) of Dijkhuizen Borgart should be characterized, the Examiner disagrees. It is to be noted that the specification as filed does not state anywhere what type of movements are defined by the “vibration movements” mentioned at page 13, lines 11-14. Therefore, it was necessary and thus obvious to look to how the claim term is used in a dictionary. See MPEP § 2111.01 (III). MPEP § 2111 states that the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification). As discussed above, the specification as filed does not give a special definition to the type of movements that are to be construed as “vibration movements”.  Therefore, the use of an extraneous dictionary definition for vibration is proper.       
Furthermore, it is to be noted that the specification as filed does not disclose that the actuator motor is used to “rock” the cells. It is the position of the Office that rotation is not the equivalent of rocking. Therefore, use of a rotation gear for rotating does not necessitate rocking as implied by Appellant.                                                                                                                                               
In response to Appellant’s argument on how the prior should be characterized on page 6, the Examiner disagrees. As discussed above, the specification as filed does not disclose that the [0071] The perfusion apparatus further comprises a rocker device 81 to which the cell-culture-bag 10 is mounted. The rocker device 81 is capable of imparting an x-y 180° motion, as indicated by the arrows R, to the cell-culture-bag 10.
MPEP § 2111.01 (I) states that words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. Therefore, since “rotation” as described by the specification as filed does not disclose that rotation has been taken to mean rocking, it is improper to impart a new meaning to the claimed terms in Appellant’s remarks for the sole purpose of overcoming the reference of record. While Appellant has re-characterized the teachings of Dijkhuizen Borgart, it does not change the fact that Dijkhuizen Borgart in view of Smith and Antwiler meets the claim.
The Examiner maintains the previous interpretation of vibration to mean an oscillation or a periodic motion of the particles of an elastic body or medium in alternately opposite directions from the position of equilibrium when that equilibrium has been disturbed (https://www.merriam-webster.com/dictionary/vibration). The rocker device 81 (which has been interpreted as a vibration motor) of Dijkhuizen Borgart  is capable of imparting an x-y 180° motion, as indicated by the arrows R as shown in Fig. 2 and discussed in paragraph 71. Thus, the rocker device 81 is capable of transmitting vibrations in Hertz. It is to be noted that vibration has two 
In response to Appellant’s argument on page 7, regarding In re Giannelli, the claims in the instant case do not contain the language “adapted to”, which was the point at issue in In re Giannelli. Moreover, the Examiner’s position is not premised on modifying Dijkhuizen Borgart’s rocker device to be something other than a rocker device as was the case in In re Giannelli. Therefore, Appellant’s assertion that the facts of the present application are sufficiently similar to the facts the Final Decision is incorrect. Furthermore, it is well known that the frequency in which an object moves back and forth from its normal stationary position is measured in Hertz.
In response to Appellant’s argument on page 8, Appellant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Furthermore, MPEP § 2114 states that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Thus, it is the position of the Office that absent evidence to the contrary, the device disclosed by Dijkhuizen Borgart in view of Smith and Antwiler would be able to perform the same functions.
It appears that Appellant is arguing that the instant claims require both vibration and rotation during harvesting (see Brief at page 8, lines 22-23).  It is to be noted that instant claim 1 does not require both vibration and rotation during harvesting. The instant claim 1 recites “…the disposable cell culture chamber is coupled to a vibration motor controlled by the parameters the vibration motor being configured to transmit vibrations in Hertz to the disposable cell culture chamber to facilitate detachment of the cells after cell detaching agent is pumped into the disposable cell culture chamber… the disposable cell culture chamber is coupled to an actuation motor controlled by the parameters monitoring system, the actuation motor being configured to rotate the disposable cell culture chamber to rotate the disposable cell culture chamber to allow harvesting of the detached cells…” It is clear that the cells must be vibrated first in order to facilitate detachment of the cells prior to the rotation of the disposable cell culture chamber to allow harvesting of the detached cells. Furthermore, the instant claim 1, never states that the vibration and rotation occur simultaneously. It is the position of the Office that the vibration precedes the rotation. In other words, the vibration and rotation are mutually exclusive. Moreover, Appellant appears to acknowledge that Dijkhuizen Borgart is configured to perform both vibration and rotation (see Brief at page 8, lines 21-22). This is further supported by Dijkhuizen Borgart in paragraph 164 which discloses parameters and settings applied during experiment 2 wherein rotating and rocking occur simultaneously. Therefore, Dijkhuizen Borgart as admitted by Appellant and discussed in paragraph 164 of Dijkhuizen Borgart is configured to carry out the functionality of both vibrating and rotating.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYDIA EDWARDS/Examiner, Art Unit 1799     

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                                                           Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799     
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.